In an action by the plaintiff to establish an account stated, and to compel the reassignment to him of a certain policy of insurance alleged to be held as collateral security for a series of loans made to the plaintiff by the defendant, judgment was granted in favor of the defendant dismissing the plaintiff’s complaint and directing that a certain alleged account stated be surrendered and canceled, from which judgment the plaintiff appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.